Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-19 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Denis Maloney on 3/2/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1
1.	(Currently Amended) A method for monitoring performance characteristics of a

obtaining by a data processing system temperature data of one or more locations within or on the surface of a battery, the temperature data comprising time-varying heat flow inputs applied to the battery and temperature signals, with the temperature signals varying with time and being generated by the battery;
processing the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent basis functions that have one or more time-delay elements and one or more parameters, with parameter values of the one or more parameters fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;
wherein the reduced order thermal basis model is of the form

    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and
diagnosing by the data processing system based on processing of the temperature data through the reduced order thermal basis model at least one of electrical usage and thermal performance of the battery.

Claim 18
18.	(Currently amended) A system for monitoring performance characteristics of a
battery, the system comprising:
a processor and a memory being configured to:
obtain temperature data for one or more locations within or on the surface of a battery, the temperature data comprising time-varying heat flow inputs applied to the battery and temperature signals, with the temperature signals varying with time and being generated by the battery;
process the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent plural basis functions that have one or more time-delay elements and one or more parameters, with parameter values fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;
wherein the reduced order thermal basis model is of the form

    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and


Claim 19
19.	(Currently amended) A non-transitory computer-readable data storage medium for monitoring performance characteristics of a battery, the medium storing computer-executable instructions that, when executed, cause a computer to:
obtain temperature data for one or more locations within or on the surface of a battery, the temperature data comprising time-varying heat flow inputs applied to the battery and temperature signals, with the temperature signals varying with time and being generated by the battery;
process the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent plural basis functions that have one or more time-delay elements and one or more parameters, with parameter values fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;
wherein the reduced order thermal basis model is of the form

    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and
diagnose by the data processing system based on processing of the temperature data through the thermal model at least one of electrical usage and thermal performance of the battery.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-19 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:

Claim 1
processing the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent basis functions that have one or more time-delay elements and one or more parameters, with parameter values of the one or more parameters fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;


    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and

Claim 18
process the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent plural basis functions that have one or more time-delay elements and one or more parameters, with parameter values fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;
wherein the reduced order thermal basis model is of the form

    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and

Claim 19
process the temperature data through a reduced order thermal basis model that comprises a set of positive and linearly independent plural basis functions that have one or more time-delay elements and one or more parameters, with parameter values fitted to the set of basis functions using the obtained temperature data, and with the reduced order thermal basis model including a finite set of first order lag filters with different time constants to fit the time-delay elements of the set of basis functions;
wherein the reduced order thermal basis model is of the form

    PNG
    media_image1.png
    37
    191
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    27
    media_image2.png
    Greyscale
 is a set of k basis models and is given by 
    PNG
    media_image3.png
    69
    269
    media_image3.png
    Greyscale
 that is a first order lag filter parameterized by 
    PNG
    media_image4.png
    28
    14
    media_image4.png
    Greyscale
k: where fk is the dynamics equation, 
    PNG
    media_image5.png
    20
    20
    media_image5.png
    Greyscale
 is a time derivative, gk: is an output equation, y is a time varying output and u is [[an]] a time varying input; and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128